Exhibit 10.ii.rrr.

RENEWAL OF SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (TRICALCIUM PHOSPHATE/ MULTIFOS)

UNITED KINGDOM

 

DATE:                                     SELLER:    MOSAIC CROP NUTRITION, LLC,
d.b.a.    MOSAIC FEED INGREDIENTS    8813 HWY 41 SOUTH    RIVERVIEW, FL 33578
BUYER:    CARGILL PLC    Witham St Hughs    Lincoln LN6 9TN    United Kingdom
PRODUCT:    TRICALCIUM PHOSPHATE (MULTIFOS) SPECIFICATIONS:    TYPICAL MOSAIC
SPECIFICATIONS MARKET:    UNITED KINGDOM PERIOD:    JUNE 1, 2008 THROUGH MAY 31,
2009 PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE
NEGOTIATED AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE
PAYMENT:    CASH AGAINST DOCUMENTS TERMS:    MOSAIC TERMS AND CONDITIONS TO
APPLY. (ATTACHED)

 

CARGILL PLC     MOSAIC CROP NUTRITION, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 